Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 12/24/2020.
In the Instant Amendment, Claim(s) 1, 3, 6, 7, 9, 11, 12, 16 and 17 has/have been amended; Claim(s) 2, 4 and 5 has/have been cancelled; Claim(s) 1, 6 and 16 is/are independent claims. Claims 1, 3 and 6-20 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 10 and 11), filed 12/24/2020, with respect to the specification and claim objections and the rejections under 35 U.S.C 112(b) and 103 have been fully considered and are persuasive.  The specification and claim objections and the rejections under 35 U.S.C 112(b) and 103 of 10/1/2020 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
A fixing ring defining a central axis, and comprising the first angle θ1 is 24°, the second angle θ2 is 52°, and the distance L1 is 0.018 mm, in combination with all the limitations recited in claim 1;
A lens module comprising: wherein a first angle θ1 is defined between the first side cut surface and a surface perpendicular to the central axis, and a second angle θ2 is defined between the second side cut surface and a surface perpendicular to the central axis, the first angle θ1, the second angle θ2, 
An electronic device comprising a lens module, the lens module comprising: wherein a first angle θ1 is defined between the first side cut surface and a surface perpendicular to the central axis, and a second angle θ2 is defined between the second side cut surface and a surface perpendicular to the central axis, the first angle θ1, the second angle θ2, and the distance L1 satisfy predetermined formulas to make incident light from the lens assembly be reflected to the fixing ring by the filter, and to make reflected light reflected by the fixing ring enter the anti-dazzle film, in combination with all the limitations recited in claim 16.
Claim 3 depending from claim 1 is allowed for the same reasons as presented above.
Claims 7-15 depending from claim 6 are allowed for the same reasons as presented above.
Claims 17-20 depending from claim 16 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696